122 Ga. App. 780 (1970)
178 S.E.2d 808
PRITCHARD
v.
THE STATE.
45542.
Court of Appeals of Georgia.
Argued September 8, 1970.
Decided November 9, 1970.
Scott & Alexander, Guy B. Scott, Jr., for appellant.
Thomas W. Ridgway, District Attorney, for appellee.
BELL, Chief Judge.
Appellant was convicted of burglary (Count 1). At trial he submitted evidence of alibi. The trial court gave the jury an instruction that the burden was on the defendant to establish his alibi by a preponderance of the evidence to the reasonable satisfaction of the jury. A charge on alibi substantially *781 the same as this one was held to be harmful error in Parham v. State, 120 Ga. App. 723 (171 SE2d 911). The recent case of Thornton v. State, 226 Ga. 837, infers that an instruction which shifts the burden of proof to the defendant to prove alibi by a preponderance of the evidence is harmful and constitutes reversible error.
Judgment reversed. Quillian and Whitman, JJ., concur.